                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                 IN THE UNITED STATES DISTRICT COURT               July 03, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk
                           HOUSTON DIVISION



UNITED STATES OF AMERICA ,

                 Plaintiff ,



ALI KHATIB HAJI HASSAN (3),                    CRIMINAL NUMBER H -12-429
ERNEST MICHAEL MBWILE (5),
IBRAHIM OMARY MADEGA (8),
TIKO EMANUEL ADAM (9), and
IDDY SALEHE MFULLU (10),
                 Defendants .




      On April      2019, the court set this case for sentencing on

August    2019 , at 1 :00 p .m .   The order stated :

      The court has continued the sentencing dates several
      times . Given the age of the case and the fact that the
      defendants have been in custody for a lengthy period of
      time, and the need to schedule interpreters for many of
      the defendants, it is extremely unlikely that the court
      will again extend any of the dates in this order .

Order Resetting Sentencing , Docket Entry No . 394 .

      Mr . Adam will require the serv ices of a Swahili interpreter .

The cost of providing a Swahili interpreter at the sentencing is

approximately $2,000.     The court therefore scheduled a11                the
Swahili-speaking    defendants     for   sentencing     the   same       day ,

August    2019 . The court's April 9 , 2019, order gave the parties

and their attorneys four months advance notice so that they could

plan accordingly and arrange their schedules to avoid conflicts .
The fact that counsel for Mr . Adams failed to arrange his schedule

to avoid such conflicts does not justify his requested continuance.
A ccordingly , Tiko Adam 's Motion to Reconsider Unopposed Motion to

Continue (Docket Entry No.        is DENIED .
      SIGNED at Houston , Texas , on th is the 3rd day of July , 2019 .




                                                      K




                                             A   SIM LAKE
                                       UNITED STATES DISTRICT JUDGE
